Citation Nr: 0937165	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  07-28 003A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for back disability with 
left leg radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1976 to December 
1985 with 5 years, 9 months and 5 days of prior active 
service.  The Veteran reportedly had service in the reserves 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an October 2006 rating decision the Department 
of Veterans Affairs (VA), Regional Office (RO) in Oakland, 
California.

The Board notes that although the Veteran's November 2006 
notice of disagreement initiated an appeal as to several 
other issues which were denied in the October 2006 rating 
decision, his substantive appeal received in September 2007 
expressly limited his appeal to the issue listed on the first 
page of this decision.


FINDING OF FACT

A back disability with left leg radiculopathy was not 
manifested during the Veteran's active duty service or for 
many years thereafter, nor is does the competent medical 
evidence causally relate current back disability with left 
leg radiculopathy to such service.


CONCLUSION OF LAW

Back disability with left leg radiculopathy was not incurred 
in or aggravated by service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court held that the burden of proving harmful error must rest 
with the party raising the issue that the Federal Circuit's 
presumption of prejudicial error imposed an unreasonable 
evidentiary burden upon VA and encouraged abuse of the 
judicial process, and that determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in February 2006 that was sent 
prior to the initial RO decision in this matter.  The letter 
informed him of what evidence was required to substantiate 
the claim and of his and VA's respective duties for obtaining 
evidence.  

There is no allegation from the Veteran and his 
representative that he has any evidence in his possession 
that is needed for full and fair adjudication of this claim.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.

With respect to the Dingess requirements, in February 2008 
and October 2008, the RO provided the Veteran with notice of 
what type of information and evidence was needed to establish 
a disability rating, as well as notice of the type of 
evidence necessary to establish an effective date.  With that 
letter, the RO effectively satisfied the remaining notice 
requirements with respect to the issue on appeal.

The Board notes that the claim was readjudicated as reflected 
in the October 2008 supplemental statement of the case after 
the provision of notice in February 2008.    

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

In this case, the RO has obtained service, VA and private 
treatment records.  In addition, specific VA medical opinions 
pertinent to the issue on appeal were obtained in March 2006 
and July 2006.  

Therefore, the available records and medical evidence have 
been obtained in order to make an adequate determination to 
this claim.    

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Analysis

The issue before the Board involves a claim of entitlement to 
service connection for back disability with left leg 
radiculopathy.  On a claim received in December 2005, the 
Veteran stated that his back disability began in 1985.   

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for Veterans who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

At the outset, the Board has considered whether presumptive 
service connection for chronic disease is warranted in the 
instant case.  Under 38 C.F.R. § 3.309(a), arthritis is 
regarded as a chronic disease.  However, in order for the 
presumption to operate, such disease must become manifest to 
a degree of 10 percent or more within 1 year from the date of 
separation from service.  See 38 C.F.R. § 3.307(a)(3).   As 
the evidence of record fails to establish any clinical 
manifestations of lumbar arthritis within the applicable time 
period, the criteria for presumptive service connection on 
the basis of a chronic disease have not been satisfied.  

Having ruled out presumptive service connection in the 
present case, the Board will now address the issue of direct 
service connection on a nonpresumptive basis.  

Service treatments show that the Veteran was seen for his 
back on several occasions.  Specifically, he was seen in 
April 1967, August 1968, February 1969, March 1969, April 
1969, May 1974, and January 1977.  However, on reports of 
medical examination during active service, clinical 
evaluation of the Veteran's spine was repeatedly normal.  
Moreover, on May 1973, October 1997, January 2001 reports of 
medical history completed during active service and in 
subsequent service with the Air Force reserves and Army 
reserves, the Veteran checked the appropriate box to deny a 
past/current history of recurrent back pain.  On an August 
1985 health questionnaire for dental treatment, no back 
disability was noted.  In October 1997 and January 2001 
medical prescreenings, the Veteran marked the appropriate box 
to deny a medical history of back disability.  On April 1999 
and September 1999 dental patient medical histories, the 
Veteran did not indicate that he had any back disability.    

A VA examination report in June 1971 noted a mild increase in 
lumbar lordosis.  This was 2 years after discharge from his 
first period of active service in 1969.  Post- service 
treatment records from Kaiser Permanente show that he was 
seen for low back pain strain in December 2004, which is 19 
years after active service.  A VA treatment record shows that 
he was first diagnosed with degenerative disc disease in 
November 2005, which is 20 years after he was separated from 
active duty service.  This lengthy period without treatment 
after service suggests that there has not been a continuity 
of symptomatology.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  Consequently, the one year presumption of 
service incurrence for arthritis is not for application.

The Veteran was afforded a VA examination in March 2006.  
After examining the Veteran and reviewing his claims file, 
the VA examiner diagnosed multilevel degenerative disk 
disease with radiculopathy to the left leg.  He noted that 
there were two incidences of low back pain in service 
(February 1969 and March 1969) with no further follow up.  He 
additionally noted that VA examination in 1971 did not 
indicate any abnormality or disease process related to the 
Veteran's low back.  The VA examiner further noted that he 
could not find any convincing medical records in the claims 
file indicating the Veteran has had worsening back pain 
within a few years after discharge from service.  He stated 
that the Veteran re-joined the military after his first 
enlistment with no back problem.  Based on the Veteran's 
history of present illness and claims file review, the VA 
examiner opined that it is less likely than not that the 
Veteran's current multilevel degenerative disk disease is 
related to his service-connected injury.

When additional service treatment records that were later 
associated with the Veteran's claims file, the file was sent 
back to the examiner for review.  In a July 2006 VA 
examination report, the VA examiner concluded that it is less 
likely than not that the Veteran's current multilevel 
degenerative disk disease is related to his service-connected 
injury.  He based on his opinion on the following: (1) a 
separation physical examination report dated August 1985 did 
not indicate any abnormality related to the low back 
disability; (2) an Air Force Medical Prescreen of Medical 
History Report dated in January 2001 contained no indication 
of history of low back pain, or ruptured or bulging disc of 
the back; (3) the fact that the Veteran worked for the 
Internal Revenue Service (IRS) in Sacramento, California from 
1988 to 1992 after service; and, (4) the fact that the 
Veteran works for the State of California, where he sustained 
a work-related low back injury.  It was noted that the 
Veteran's current job requires prolonged sitting, lifting, 
and reaching overhead to work with the files.  

The Board acknowledges that in the first VA examination 
report, the VA examiner declared that other than two 
occasions of treatment in February 1969 and March 1969, there 
were no further service records related to back pain in the 
claims file.  In actuality, however, a review of the claims 
file shows that the Veteran was also treated for his back in 
April 1967, August 1968, and April 1969.  However, this 
factual mistake was later corrected.  Indeed, when he later 
reviewed additional evidence in July 2006, the VA examiner 
cited to a May 1974 service treatment record in which the 
Veteran was seen for back injury and then cited to subsequent 
physical examinations that did not indicate any low back 
disability.  The Board notes that there was another occasion 
when the Veteran was treated in service that was not 
considered-January 1977.  However, while the VA examiner did 
not specifically mention other service treatment records, he 
did note that he reviewed the Veteran's claims file.  The 
Board assumes that the treatment records that were not 
specifically cited were reviewed.  Further, the VA examiner's 
rationale appears to be primarily based on the fact that the 
Veteran's back disability appeared to be acute and 
transitory.  Thus, the fact that the Veteran had been treated 
two other times prior to and once after February 1969 and 
March 1969, and treated once in January 1977 after being seen 
for a back injury in May 1974 would not impact the VA 
examiner's opinion, because numerous subsequent records 
indicated a normal spine.  Thus, the Board believes that any 
oversight on the examiner's part was not prejudicial here and 
therefore additional development is not necessary.   
 
In a substantive appeal received in September 2007, the 
Veteran noted that it was determined through medical 
treatment that there he had a permanent, severe, and long-
term condition that was aggravated by his military service.  
A review of his claims file shows that the only competent 
evidence of record which provides a link between the 
Veteran's active duty service and back disability is a 
September 2007 letter from Dr. Kyong Kwak.  Dr. Kwak stated 
that the Veteran's back disability was aggravated by service.  
The Board notes that there was no discussion of the Veteran's 
in-service and post-service treatments; and there was no 
reference to the Veteran's post-service injury in the work 
place.  Dr. Kwak did note that the Veteran was seen in 
November 2006 due to back, hip and left leg pain.  At the 
time, the treatment plan was electric acupuncture, copping 
and hot pack.  
Apparently based solely on the Veteran reports of being 
unable to stand or walk without chronic pain and being unable 
to do his daily activities, Dr. Kwak then concluded that the 
Veteran had a severe and long-term condition.  He commented 
that the Veteran cannot do heavy lift, work or exercise.    

In contrast, the VA examiner's March 2006 medical opinion 
provided a rationale based upon examination of the Veteran 
and review of his claims file; and the July 2006 medical 
opinion was based on review of the Veteran's claims file.  
The Board affords considerably more weight to the March 2006 
and July 2006 VA opinions since they were more thorough and 
more detailed than the statements contained in Dr. Kwak's 
opinion.  Among the factors for assessing the probative value 
of a medical opinion are the examiner's access to the claims 
file, and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The VA 
examiner considered both in-service and post-service 
treatment whereas Dr. Kwak's opinion was based on his one 
treatment in November 2006.  For the reasons set forth above, 
the Board finds that the opinions rendered in the March 2006 
and July 2006 VA examination reports are clearly more 
probative than the statements contained in Dr. Kwak's one-
paragraph opinion.

The Board acknowledges the Veteran's assertion that his back 
disability is related to service.  However, although lay 
persons are competent to provide evidence regarding injury 
and symptomatology, they are not competent to provide 
evidence regarding diagnosis or etiology.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  In general, only a medical 
professional can provide evidence of a diagnosis or etiology 
of a disease or disorder.  

It is also noted that the Veteran had submitted claims for 
other VA benefits based on other disabilities that were 
received in June 1969 and August 1970.  It was not until 
December 2005 when the Veteran's claim for back disability 
was received.  This suggests that the Veteran experienced 
chronic back symptoms until many years after service.  
Indeed, the Board believes it reasonable to assume that the 
Veteran would have included a back disability claim with his 
other earlier claims if he was then suffering from such 
symptomatology.  In sum, there is no supporting evidence to 
suggest any continuity of back disability from service to 
show a nexus to service.   

The Board sympathizes with the Veteran, recognizes his 
service and understands fully his contentions.  Nevertheless, 
after thorough review of the evidence currently of record, 
the Board is led to the conclusion that there is not such a 
state of equipoise of the positive evidence with the negative 
evidence to permit a favorable determination in this case.  
38 U.S.C.A. § 5107(b).  The weight of the evidence is against 
the Veteran's claim.


ORDER

Service connection for back disability with left leg 
radiculopathy is denied.




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


